Citation Nr: 1107376	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disability.  

2.	Entitlement to service connection for sleep apnea.

3.	Entitlement to service connection for bilateral hearing loss. 

4.	Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.    

In December 2010, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The transcript 
of the hearing is associated with the claims file and has been 
reviewed.  During the hearing, the Veteran submitted a lay 
statement in support of his claim with a waiver of the Veteran's 
right to initial consideration of the evidence by the RO.  The 
Board notes that this statement was previously submitted in 
September 2007 and considered by the RO.  See 38 C.F.R. §§ 19.9, 
20.1304(c) (2010).  

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The evidence of record is at least in equipoise that the 
Veteran incurred a lumbar spine injury during service and 
experienced continuity of symptomatology since military service.

2.	The competent evidence of record does not show a current 
diagnosis of right ear hearing loss. 

3.	Left ear sensorineural hearing loss was not diagnosed during 
service or within one year after military service and the 
preponderance of the evidence shows that the hearing loss in the 
left ear is not etiologically related to service.

4.	Tinnitus was not diagnosed during service and the 
preponderance of the evidence shows that tinnitus is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in the Veteran's favor, 
residuals of a low back injury were incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.	Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

3.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the Board is granting in full the benefit sought on 
appeal regarding the lumbar spine disability.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless as to that issue and will not be further 
discussed.  

Regarding the hearing loss and tinnitus issues, the Veteran was 
sent a VCAA letter in October 2006 that addressed the notice 
elements and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  This letter also included the notice 
provisions pertaining to how VA assigns disability ratings and 
effective dates as set forth in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
DD Form 214, lay statements and VA medical records.  The Veteran 
was provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  A VA 
opinion with respect to hearing loss and tinnitus was obtained in 
April 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case was sufficient, as it was 
predicated on a full reading of the Veteran's service and post-
service medical records.  It considers all of the pertinent 
evidence of record, the statements of the appellant, and provides 
an explanation for the opinions stated.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

Additionally, the VA examiner noted the functional effects of the 
Veteran's tinnitus.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007) (a VA audiologist must fully describe the functional 
effects caused by a hearing disability).  The examiner, however, 
did not comment on the functional impact of the Veteran's hearing 
loss.  However, the Board finds that no prejudice results to the 
Veteran as the remainder of the evidence, to specifically include 
the Veteran's and his wife's testimony, addresses such effects 
and, therefore, the Board may proceed with a decision.

Significantly, neither the appellant nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
the appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

SERVICE CONNECTION

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This 
may be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of 
post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.   38 C.F.R. § 3.303(b), Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and a chronic 
disease such as an organic disease of the nervous system, such as 
sensorineural hearing loss, manifests to a degree of 10 percent 
within one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Lumbar Spine

In this case, the Veteran has a current diagnosis of a lumbar 
spine disability.  In a April 2007 VA Compensation and Pension 
Examination, the VA examiner provided a diagnosis of degenerative 
disc disease and degenerative joint disease of the lumbar spine.  
Accordingly, the evidence of record shows that the Veteran has a 
current diagnosis of a lumbar spine disability.  

The Veteran's service treatment records show that the Veteran 
sought treatment for back pain in December 1964.  He also had 
complaints of back pain in May 1965 and reported that he had back 
pain since October 1964.  In the entrance examination and 
separation examination, the Veteran did not report back pain and 
his spine was clinically evaluated as normal.  

In the April 2007 VA examination, the examiner did not provide a 
nexus opinion.  In a March 2009 VA Compensation and Pension 
Examination, the same VA examiner noted his previous findings 
from the April 2007 examination.  The examiner reviewed the 
claims file and noted that there were consistent complaints of 
back problems since 1987.  The examiner noted that there was 
documentation of back pain in 1965 and then his lumbar spine 
disease was identified in 2002.  The examiner found that it was 
likely that the Veteran's current disability was related to the 
documented disc disability and not the thoracic spine condition 
that was noted in service.  The examiner could not find that 
there were additional strains after service, and the current 
available information would make it speculative to attribute his 
lumbar disc and degenerative changes to the thoracic strain 
evaluated and treated in 1965.  

Despite the VA examiner's opinion, the evidence of record also 
shows that the Veteran had a continuity of symptomatology of a 
lumbar spine disorder since military service.  The Board notes 
that the evidence shows that the Veteran was treated for a back 
injury in service.  At the Travel Board hearing, the Veteran 
testified that he fell off a chair in service injuring his back 
and has had problems with his back ever since service.  The Board 
notes that the Veteran is competent to report continuity of 
symptoms of back pain.  See Savage v. Gober, 10 Vet. App. 488, 
496-97 (1997) (veteran's sworn post-service testimony alone is 
sufficient competent evidence to establish an in-service fall 
with back injury/lumbar strain and a continuous limp and 
treatment since service); Cartright v. Derwinski, 2 Vet. App. 24, 
25-26 (1991) (veteran is competent to report continuous symptoms 
after service).  

Furthermore, there is nothing in the record that would indicate 
that the Veteran's statements are not credible.  The Veteran 
indicated that he borrowed money from his father to obtain 
chiropractic treatment.  He also indicated that he did not seek 
treatment right after service  because he could not afford it.  
The Veteran's wife also testified that she has known the Veteran 
since before he entered service and that she has observed the 
Veteran having back pain since service.  The Veteran's sister-in-
law also submitted a statement that she advised the Veteran to 
seek civilian medical treatment for his back and that he borrowed 
money to obtain chiropractic care.  Accordingly, the Board finds 
the lay statements regarding continuity of symptoms since 
military service are competent and credible.  As such, the Board 
affords the Veteran's statements and the lay evidence of record 
great probative weight.  

Based on the foregoing, the evidence of record reveals that the 
Veteran provided credible evidence of post-service continuity of 
the same symptomatology shown in service.  Savage, 10 Vet. App. 
at 496-97.  Weighing the lay evidence against the VA examiner's 
opinion, the evidence is in relative equipoise with respect to 
whether the Veteran's current lumbar spine disorder is related to 
the treatment in service or to a post service injury in 1987.  
Resolving the benefit of the doubt in favor of the Veteran, the 
Board finds that the Veteran's current lumbar spine disability is 
related to the injury in active military service.  Therefore, the 
claim of entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
granted.  

Hearing Loss

The Veteran asserts that he has bilateral hearing loss that is 
related to noise exposure in service, particularly pistol fire.  
For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2010).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that 38 C.F.R. § 3.385 does not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held 
that the regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current hearing disability is the result of an injury or 
disease incurred in service, the determination of which depends 
on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 
3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In assessing the Veteran's service connection claim for bilateral 
hearing loss, the Board must first determine whether the Veteran 
has a current hearing disability under 38 C.F.R. § 3.385.  An 
April 2007 VA audiological examination report shows auditory 
thresholds of 40 decibels (dB) in at least one of the required 
frequencies in the left ear.  Therefore, the Veteran has a 
current hearing loss disability in his left ear.  

In the right ear, however, an auditory threshold is not 40 
decibels or greater in any of the frequencies, the auditory 
thresholds are not 26 decibels or greater for at least three of 
the frequencies and the speech recognition score is 96 percent.  
Based on the foregoing, the Veteran does not have a current 
diagnosed hearing loss disability in the right ear.  See 38 
C.F.R. § 3.385 (2010).  Regarding the right ear, in the absence 
of proof of a present disability, there can be no valid claim for 
service connection.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pertaining to the left ear, a review of the Veteran's service 
treatment records indicates that the Veteran did not have a 
hearing loss disability during military service.  The enlistment 
examination revealed that his ears were clinically evaluated as 
normal.  The service treatment records do not document any 
complaints of or treatment for hearing problems during military 
service.  The April 1966 separation examination shows that the 
Veteran's ears were evaluated as clinically normal.  His puretone 
thresholds for the left ear were within normal limits.  The 
Veteran was not diagnosed with any hearing problems in the 
separation examination.

As indicated previously, sensorineural hearing loss may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  
The Veteran, as a lay person, is competent to note a decrease in 
his hearing during service.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (the veteran as a lay person is competent to report 
information of which he has personal knowledge, i.e., information 
that he can gather through his senses).  However, he is not 
competent to provide evidence that he had a chronic hearing loss 
disability which met the requirements of 38 C.F.R. § 3.385.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

A review of the record shows that the Veteran does not contend 
that he had hearing loss in service or within one year after 
discharge from military service.   He noted temporary hearing 
loss in service when he was firing pistols, however, in the 2007 
audiological examination he indicated that he was "not aware of 
a hearing loss."  The Veteran, nevertheless, asserts that his 
current hearing loss is related to his military service.   In 
addition, the medical evidence of record does not show that he 
was diagnosed with hearing loss in the left ear within the first 
year after service.  Thus, service connection for hearing loss 
may not be awarded on a presumptive basis in the left ear.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).

As such, the critical question in the present case turns upon 
whether the Veteran's current left ear hearing loss disability is 
etiologically related to his active duty service.  This may be 
shown either through continuity of symptomatology since service 
or through competent evidence of a nexus between his current 
complaints and service.  38 C.F.R. § 3.303.

The Board observes that the DD Form 214 indicates that his 
military occupational specialty (MOS) during service was Air 
Police.  He also testified that he was on the pistol team in 
service.  The Board notes that the Veteran's assertions are 
consistent with the conditions of his active military service and 
the Board finds them credible.  However, there is no lay or 
medical evidence that indicates that the Veteran had hearing 
problems in service or a continuity of symptomatology since 
service.  Specifically, the lack of objective evidence or medical 
records showing hearing loss after service as well as his 
statements that he was not aware of his hearing loss in 2007, 
weights against a finding of continuity of symptomatology.  

Further, the evidence does not show a nexus between his left ear 
hearing loss and service.  In the VA audiological examination, 
the examiner noted that the Veteran's hearing loss was too mild 
to be considered a hearing aid candidate.  The VA examiner noted 
that the service treatment records were reviewed and the entrance 
examination suggested normal hearing in both ears.  At separation 
from service in April 1966, the audiological testing revealed 
normal hearing in the left ear.  The examiner noted that the 
service treatment records did not support the Veteran's claim for 
service connection as there was no evidence of hearing impairment 
as a result of service.  

The Veteran contends that his bilateral hearing loss was caused 
by military service.  Lay persons can provide an account of 
observable symptoms, such as in this case the Veteran's 
observation that he has difficulty hearing and when he first 
noticed having problems with his hearing.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay assertions 
regarding medical matters such as an opinion whether a disability 
is related to an injury or disease in service has no probative 
value because lay persons are not competent to offer medical 
opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran regarding the 
etiology of his hearing loss is not competent medical evidence 
and does not prove a relationship between the Veteran's current 
hearing impairment and exposure to loud noise during military 
service.  The Veteran's own statement that he was not aware that 
he had hearing loss, weighs against his claim.  Therefore, the 
Board affords the Veteran's assertions that his left ear hearing 
loss is related to service little probative value and the VA 
opinion outweighs the Veteran's opinion as to the etiology of the 
his left ear hearing loss. 

As the probative evidence of record does not establish a hearing 
loss disability in the right ear or a relationship between the 
Veteran's current hearing loss in his left ear and his period of 
service, the Board finds that the preponderance of the evidence 
weighs against the claim and service connection for bilateral 
hearing loss is not warranted.  In reaching this conclusion, the 
Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 
the benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

Tinnitus

The Veteran also contends that he developed tinnitus as a result 
of noise exposure in service.  

The Board notes that the medical evidence of record establishes 
that the Veteran currently suffers from bilateral tinnitus.  The 
Veteran has reported that he experiences tinnitus and the Veteran 
is considered competent to report the observable manifestations 
of his claimed disability.  See Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002) (a veteran competent to testify as to the 
presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Additionally, the April 2007 VA examiner diagnosed 
the Veteran with bilateral constant tinnitus.

Similar to hearing loss, the Veteran's service treatment records 
do not reveal any complaints of tinnitus or ringing in his ears 
during service.  The separation examination reflects a normal 
clinical evaluation of the ears and no diagnosis of tinnitus was 
indicated.  

Thus, the critical question in the present case turns upon 
whether the Veteran's currently manifested tinnitus is 
etiologically related to service.   The Board acknowledges that 
the Veteran is competent to present evidence of a diagnosis and 
continuity of symptomatology of tinnitus.  See Charles, 16 Vet. 
App. at 374-75.  In this case, however, the Veteran reported 
during the April 2007 VA examination that his tinnitus began in 
May 2006.  As such, the Veteran's own statements do not show 
continuity of symptomatology of tinnitus since service.  

In addition, the 1966 separation examination report did not 
document any complaints of or diagnosis of tinnitus and the post-
service evidence does not show any indication of complaints of 
tinnitus until 2006, approximately 40 years after the Veteran 
left active service.  This gap in the evidentiary record 
preponderates strongly against this claim based on continuity of 
symptomatology.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).

Additionally, the evidence of record does not show a nexus 
between service and the current diagnosis of tinnitus.  The April 
2007 VA examiner, after a review of the claims file and 
examination of the Veteran, found that there was no evidence of 
tinnitus in service.  The examiner noted the separation 
examination did not show complaints of tinnitus and the Veteran 
reported that is began in 2006.  Therefore, the examiner 
concluded that tinnitus was not caused by noise exposure in 
service.  

The Veteran contends that his bilateral tinnitus was caused by 
military service.  Lay persons can provide an account of 
observable symptoms, such as in this case the Veteran's 
observation that he has ringing in the ears and when he first 
noticed having problems with tinnitus.  See Caldwell supra.  
However, lay assertions regarding medical matters such as an 
opinion whether a disability is related to an injury or disease 
in service has no probative value because lay persons are not 
competent to offer medical opinions.  Espiritu, supra.  The 
Veteran is not a licensed health care professional; therefore, 
the lay evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the Veteran's 
tinnitus and exposure to loud noise during military service.  As 
discussed above, the only competent medical evidence of record 
shows that the Veteran's bilateral tinnitus is not related to his 
military service. 

Absent any competent medical evidence linking the Veteran's 
currently diagnosed tinnitus to military service, service 
connection may not be awarded. Thus, the competent and credible 
evidence of record preponderates against a finding that the 
Veteran has tinnitus related to service or any incident thereof, 
and accordingly service connection for this disability must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for residuals of a low back injury is granted.

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Here, the Veteran has a current diagnosis of sleep apnea.  
Additionally, he testified that he was hit in the nose in 
service, causing a deviated septum which led to his sleep apnea.  
The Veteran's wife also testified that the Veteran did not have 
sleep apnea when he entered service and his sleep apnea began in 
service/upon separation from service.   The Board acknowledges 
that the Veteran  is competent to assert injuries and occurrences 
in service.  Despite the fact that the record is void of 
documentation of complaints or treatment for sleep apnea during 
service, the Veteran and his wife are competent to describe the 
nature and extent of his sleep apnea and when it began.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994).

Therefore, as there is a current diagnosis sleep apnea and the 
Veteran and his wife competently testified that it began in 
service, the Board finds that there is evidence that sleep apnea 
may be associated with service.  As such, a VA examination is 
warranted to determine the etiology of the Veteran's sleep apnea.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist to determine the etiology of his 
sleep apnea.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that such a 
review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated diagnostic 
tests and studies should be accomplished.  
The examiner should state whether the 
Veteran's sleep apnea is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  Any opinion 
expressed should be accompanied by supporting 
rationale.

2.	The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


